Small Step Day Care, LLC v Broadway Bushwick Bldrs., L.P. (2016 NY Slip Op 02071)





Small Step Day Care, LLC v Broadway Bushwick Bldrs., L.P.


2016 NY Slip Op 02071


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-01520
 (Index No. 500197/14)

[*1]Small Step Day Care, LLC, appellant, 
vBroadway Bushwick Builders, L.P., et al., respondents.


Rabinowitz & Galina, Mineola, NY (Adam S. Cohen of counsel), for appellant.
Bruce H. Kaplan, New York, NY, for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a lease, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated June 12, 2014, which granted the defendants' motion pursuant to CPLR 3211(a) to dismiss the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff, a limited liability company, commenced this action against the defendants, inter alia, to recover damages for breach of a lease. The defendants moved to dismiss the complaint pursuant to CPLR 3211(a). The Supreme Court granted the motion. The plaintiff appeals, and we affirm.
Limited Liability Company Law § 206 requires limited liability companies to publish their articles of organization or comparable specified information for six successive weeks in two local newspapers designated by the clerk of the county where the limited liability company has its principal office, followed by the filing of an affidavit with the Department of State, stating that such publication has been completed (see  Limited Liability Company Law § 206[a]; Barklee Realty Co. v Pataki , 309 AD2d 310, 311). Failure to comply with these requirements precludes a limited liability company from maintaining any action or special proceeding in New York (see  Limited Liability Company Law § 206[a]; Barklee Realty Co. v Pataki , 309 AD2d at 311). Here, as the defendants correctly contend, since the plaintiff failed to comply with the publication requirements of Limited Liability Company Law § 206, it is precluded from bringing this action (see  Limited Liability Company Law § 206[a]; Barklee Realty Co. v Pataki,  309 AD2d 310).
The parties' remaining contentions either are without merit or need not be reached in light of our determination.
Accordingly, the Supreme Court properly granted the defendants' motion to dismiss the complaint (see  CPLR 3211[a][3]).
RIVERA, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court